STATE OF WEST VIRGINIA 

                            SUPREME COURT OF APPEALS


Stephen F. DuBois, on behalf of the
Estate of Katherine A. Forman, 
                                                   FILED
Plaintiff Below, Petitioner                                                     June 8, 2018 

                                                                             EDYTHE NASH GAISER, CLERK
vs) No. 15-1099 (Preston County 14-C-139)                                    SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


James B. Nutter & Company and
Metrocities Mortgage, LLC,
Defendants Below, Respondents


                               MEMORANDUM DECISION

       Petitioner Stephen F. DuBois, on behalf of the Estate of Katherine A. Forman, by counsel
Avrum Levicoff and Jordan C. Hettrich, appeals the October 8, 2015, order that granted
summary judgment in favor of Respondent James B. Nutter & Co. (“JBN”) allowing it to go
forward with the foreclosure on certain property that was subject to a reverse mortgage held by
JBN at the time of petitioner’s mother’s death. JBN, by counsel Jason S. Murphy and James M.
Evans, filed a summary response in support of the circuit court’s order. Petitioner filed a reply.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       Prior to August 11, 2005, the subject property, now known as 871 Alpine Lake Road,
Terra Alta, West Virginia,1 was owned by Katherine A. Forman, petitioner’s mother. On August
11, 2005, Ms. Forman conveyed the subject property to petitioner. This deed was recorded in the
Office of the Clerk of the County Commission of Preston County, in Deed Book 659, at page
450.

       In 2008, at a time when Ms. Forman, who was elderly, was in failing health and required
a substantial amount of medical care and attention, she (as “borrower”) and petitioner (as “co-
borrower”) applied for a “reverse mortgage”2 from Financial Freedom Senior Funding

       1
           The subject property was formerly known as Rt. 3, Box 170, Terra Alta, West Virginia.
       2
        A “reverse mortgage” is defined by The West Virginia Mortgage Enabling Act as “a
nonrecourse loan secured by real property which: (1) Provides cash advances to a borrower
(continued . . .)
                                                 1

Corporation. On December 5, 2008, petitioner conveyed the subject property back to Ms.
Forman because, he claims, he was advised that “the property had to be titled in the name of the
‘primary borrower’ to make the reverse mortgage.” This deed is recorded in the Office of the
Clerk of the County Commission of Preston County in Deed Book 700, at page 723.

       On January 7, 2009, Ms. Forman, as the sole owner of the subject property, signed an
“Adjustable Rate Note (Home Equity Conversion)” as the sole borrower. The lender was
Metrocities Mortgage LLC doing business as Fidelity and Trust Mortgage. Also on that date, Ms.
Forman signed, as the sole borrower, a “Deed of Trust (Home Equity Conversion).” The Deed of
Trust was recorded in the Office of the Clerk of the County Commission of Preston County in
Deed Book 464, at page 545.

         Paragraph 9 of the Deed of Trust3 provides:

         Grounds for Acceleration of Debt.

         (a) Due and Payable. Lender may require immediate payment in full of all sums
             secured by this Security instrument if:

                   (i)	    A Borrower dies and the Property is not the principal residence of
                           at least one surviving Borrower; or
                   (ii)	   All of a Borrower’s title in the Property (or his or her beneficial
                           interest in a trust owning all or part of the Property) is sold or
                           otherwise transferred and no other Borrower retains (a) title to the
                           Property in fee simple, (b) a leasehold under a lease for less than
                           99 years which is renewable or a lease having a remaining period
                           of not less than 50 years beyond the date of the 100th birthday of
                           the youngest Borrower (or a beneficial interest in a trust with such
                           an interest in the Property), or (c) a life estate in the Property.

                   ....

         (d) Lender shall notify the Secretary and Borrower whenever the loan becomes
         due and payable under Paragraph 9(a)(ii) and (b). Lender shall not have the right
         to commence foreclosure until Borrower has had thirty (30) days after notice of
         either:




based on the equity in a borrower’s owner-occupied principal residence; (2) Requires no
payment of principal or interest until the entire loan becomes due and payable . . . .” W.Va. Code
§ 47-24-3, in part.
         3
             The Adjustable Rate Note included language similar to that of paragraph 9 of the Deed
Trust.


                                                    2
               (i)	     Correct the matter which resulted in the Security Instrument
                        coming due and payable; or
               (ii)	    Pay the balance in full; or
               (iii)	   Sell the Property for the lesser of the balance or 95% of the
                        appraised value and apply the net proceeds of the sale toward the
                        balance; or
               (iv)	    Provide the Lender with a deed in lieu of foreclosure.

       It is undisputed that, upon execution of the Adjustable Rate Note and Deed of Trust, Ms.
Forman received an initial advance of $168,859.47. Approximately $70,000 of this amount was
used to satisfy and release an existing loan and mortgage. The remainder was thereafter used to
help with Ms. Forman’s medical and other healthcare costs. The Deed of Trust was immediately
assigned to JBN.

        On or about August 8, 2009, Ms. Foreman executed a “Revocable Living Trust” that
purported to establish a trust in which the corpus was to be the subject property and that named
petitioner as the sole trustee and sole beneficiary.

        Ms. Forman died on September 23, 2009, in Arizona. JBN received notice of Ms.
Forman’s death and, thereafter, by letter dated December 23, 2009, entitled “Repayment Notice,”
notified Ms. Forman’s estate that the debt incurred under the reverse mortgage must be repaid.
The certified mail receipt reflects that petitioner signed for this notice; petitioner does not dispute
that he received this notice. The letter acknowledged Ms. Forman’s death and also recounted
paragraph 9(d) of the Deed of Trust, stating that either (1) the debt must be paid in full, (2) that
the property must be sold for the lesser of the debt or 95% of the appraised value, or (3) that
good marketable title to the property must be deeded to the lender. Also consistent with
paragraph 9(d), the letter stated that “[t]he borrower or the borrower’s estate is required to
request an appraisal, at his or her own cost[,]” and that, if JBN is not notified that one of these
actions is being taken within thirty days, the lender will initiate foreclosure. It is undisputed that
petitioner never notified JBN that one of the enumerated actions took place within thirty days.

       A second letter addressed to Ms. Forman’s estate at the subject property was dated
January 26, 2010, and was signed for by petitioner. It was entitled “Reminder” and requested an
update on the estate’s attempts to either sell the property or pay off the loan.

        A third letter, dated July 21, 2010, and entitled “Notice of Intention to Foreclose,” was
sent to Ms. Forman’s estate at the subject property and signed for by petitioner. The letter
requested that the loan either be paid off or that the keys to the property be sent to JBN along
with a letter explaining that the property had been vacated and that foreclosure could proceed.

       Ultimately, petitioner, as an interested party, received a “Notice of Trustees’ Sale”
advising him that a public sale of the subject property would be made at the Preston County
Courthouse on August 4, 2014.

     After receiving notice of the trustees’ sale and before the sale, petitioner, pro se, filed a
“Memorandum in Support of Motion for Preliminary/Temporary Injunction” against JBN and

                                                  3

Metrocities Mortgage, LLC,4 among others. Petitioner alleged, in part, that

       [I] [h]ad returned home and received monthly not yearly occupancy documents
       which I filled out noting I was and am the Trustee, as well as calling JBN [the
       Defendant] on receipt of the document. Was notified by insurance supervisor
       Joyce Smith retired, that JBN [the Defendant] was force placing insurance and my
       [N]ationwide policy would be canceled. I called Joyce Smith back and she related
       I can acquire my own insurance again as the Trustee of my mother’s estate only
       by reimbursing JBN for all moneys spent on the forced placed policy which was
       close to fifteen thousand dollars, which I did not have. My [N]ationwide policy
       for full coverage was a little over $1700 a year with $380,000 total coverage.

       I asked Joyce Smith if there was someone with HUD I could speak with regarding
       this matter and she very sternly said I am HUD and hung up on me.

        Petitioner further alleged that, as a result of Super Storm Sandy, the subject property,
which originally appraised at $240,000, was now twice appraised for $35,000; that petitioner
attempted to file a claim with JBN’s insurance department but was rebuked by Joyce Smith, who
stated that petitioner has “more pressing issues and [she] wouldn’t take a claim saying I needed
to speak with Joanny Bier in foreclosure”; and that petitioner contacted Ms. Bier, who, like Ms.
Smith, stated that “we have issues I’ll be back in touch.” Petitioner alleged that he was never
contacted by JBN and that he personally acquired estimates on rebuilding the severely damaged
home. He identified Al Pitzner of JBN as one who “has sent me the most derogatory
communications making claim that I took advantage of my 84 yr. old mother and in essence
fleece[d] her of all the loan proceeds for my own personal gain . . . .”

       The parties thereafter agreed to stay the previously scheduled August 4, 2014, foreclosure
sale pending resolution of the instant lawsuit. Discovery ensued.

        On August 10, 2015, JBN filed a “Motion for Summary Judgment, or, in the Alternative,
for Judgment by Default,” in which it argued that it had the right to foreclose on the subject
property under paragraph 9(a)(i) of the Deed of Trust, which provides for acceleration of the debt
if “[a] Borrower dies . . . .” Petitioner filed a response, pro se, countering that he was
surreptitiously and, therefore, fraudulently removed as a co-borrower on the Deed of Trust and
further, that, while it is “partially true” that his mother’s death constituted grounds for
acceleration of the debt, petitioner should be afforded the option to purchase the subject property
for 95% of the appraised value in order to extinguish the secured interest therein.



       4
          In the order now on appeal, the circuit court found that Metrocities Mortgage, LLC, was
never served with petitioner’s “Memorandum in Support of Motion for Preliminary/Temporary
Injunction.” Petitioner does not dispute this fact; in fact, in his response in opposition to JBN’s
motion to dismiss this appeal, infra, petitioner states that “Metrocities was dismissed from the
case.” Thus, petitioner’s assignment of error that the circuit court erred in dismissing the case in
its entirety without addressing his claims against Metrocities Mortgage is waived.


                                                 4

        A hearing on the motion was held on September 23, 2015. On October 8, 2015, the
circuit court entered an order granting JBN’s motion for summary judgment, denying petitioner’s
request for injunctive relief, and permitting JBN to move forward with foreclosure of the subject
property.5 Petitioner retained counsel and timely filed a notice of appeal with this Court.

        On February 4, 2016, the parties filed a “Joint Motion to Hold Consideration of Case in
Abeyance Pending Potential Settlement.” This Court entered an order granting the motion. In
compliance therewith and with subsequent orders staying the proceedings and/or extending the
deadlines pending resolution of the issues by way of a settlement agreement, the parties
submitted periodic status reports.6 By order entered on September 19, 2017, this case was
restored to the active docket of this Court.7

        We review petitioner’s appeal of the circuit court’s summary judgment order de novo.
See Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). (holding that “[a]
circuit court’s entry of summary judgment is reviewed de novo.”). Under Rule 56(c) of the West
Virginia Rules of Civil Procedure, summary judgment should be granted “where the moving
party shows by ‘the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, . . . that there is no genuine issue as to any material fact and
that the moving party is entitled to a judgment as a matter of law.’” Williams v. Precision Coil,
Inc., 194 W. Va. 52, 59, 459 S.E.2d 329, 336 (1995) (footnote omitted).

        Petitioner’s first two assignments of error are related and will be addressed together.
Petitioner argues that the circuit court erred in granting summary judgment in favor of JBN
without adjudicating his claims that JBN violated certain provisions of the West Virginia
Consumer Credit and Protection Act (“WVCCPA”) and the West Virginia Residential Mortgage
Lender, Broker and Servicer Act (“Mortgage Servicer Act”). In particular, petitioner contends
that his pro se complaint, while lacking “some degree of specificity” sufficiently alleged claims
that demonstrated a violation of West Virginia Code §§ 46A-3-109(a)(2), -109(b)(1), and -
109(b)(4)8 and West Virginia Code § 31-17-8.9 Additionally, petitioner argues that his complaint




       5
        The circuit court also concluded that petitioner failed to present sufficient evidence of
fraud on the part of JBN. Petitioner does not appeal this ruling.
       6
         On September 26, 2016, the parties entered into a Settlement Agreement and Release.
Petitioner subsequently filed a new complaint in the Circuit Court of Preston County alleging,
inter alia, that JBN breached the settlement agreement. According to petitioner, that complaint is
now pending.
       7
         On November 2, 2017, JBN filed a motion to dismiss this appeal and memorandum in
support thereof. In light of this Court’s ruling affirming the circuit court’s summary judgment
order, the motion is denied.
       8
        West Virginia Code §§ 46A-3-109(a)(2), -109(b)(1), and -109(b)(4) provide:
(continued . . .)
                                                  5

       (a) In addition to the sales finance charge or loan finance charge permitted by this
           chapter, a creditor may contract for and receive the following additional
           charges in connection with a consumer credit sale or a consumer loan:

              ....

       (2) Charges for insurance as described in subsection (b) of this section: Provided,
       That nothing contained in this section with respect to insurance in any way limits
       the power and jurisdiction of the Insurance Commissioner of this state in the
       premises;

              ....

       (b) A creditor may take, obtain or provide reasonable insurance on the life and
           earning capacity of any consumer obligated on the consumer credit sale or
           consumer loan, reasonable insurance on any real or personal property offered
           as security subject to the provisions of this subsection and section one hundred
           nine-a [§ 17A-6-109a] of this article and vendor's or creditor's single interest
           insurance with respect to which the insurer has no right of subrogation. Only
           one policy of life insurance and/or one policy of health and accident insurance
           and/or one policy of accident insurance and/or one policy of loss of income
           insurance on any one consumer may be in force with respect to any one
           contract or agreement at any one time, but one policy may cover both a
           consumer and his or her spouse:

              ....

       (1) The amount, terms and conditions of property insurance shall have a
       reasonable relation to the existing hazards or risk of loss, damage or destruction
       and be reasonable in relation to the character and value of the property insured or
       to be insured; and the term of the insurance shall be reasonable in relation to the
       terms of credit: Provided, That nothing may prohibit the consumer from
       obtaining, at his or her option, greater coverages for longer periods of time if he
       or she so desires;

              ....

       (4) With respect to insurance against loss of or damage to property or against
       liability, the creditor shall furnish a clear and specific statement in writing to the
       debtor setting forth the cost of the insurance if obtained from or through the
       creditor and stating that the debtor may choose the person through whom the
       insurance is to be obtained[.]
       9
        West Virginia Code § 31-17-8 relates to, among other things, the maximum interest rate
(continued . . .)
                                                 6

sufficiently alleged violations of West Virginia Code § 46A-2-115 (relating to limitations on the
amount lenders can charge in the event of default), § 46A-2-127 (relating to fraudulent,
deceptive or misleading representations), § 46A-2-128 (relating to unfair or unconscionable
collection practices), and § 46A-6-104 (relating to unlawful acts or practices). According to
petitioner, the circuit court erred in granting summary judgment without adjudicating these
claims.

         We find no error. In its October 8, 2015, order, the circuit court stated that it construed
petitioner’s initial pleading as the complaint in this matter and as a request for a permanent
injunction, specifically recognizing petitioner’s request for “equitable relief to stop illegal
charges and foreclosures resulting therefrom.” The court noted that the parties engaged in
“contentious” discovery and “have been before this Court several times on motions to compel.”
The circuit court determined that, “[t]o the extent that [petitioner] has sought relief from
foreclosure due to the charging of illegal fees, he has failed to present any evidence regarding
illegal fees or otherwise attempted to develop that theory[,]” and further, that petitioner failed to
present evidence or identify witnesses in support of his claims.

        On appeal, petitioner presents only general and conclusory arguments in support of his
claim that JBN violated the WVCCPA and the Mortgage Servicer Act. Petitioner simply states
that he alleged claims “arising out of JBN’s conduct in force placing insurance on the subject
property at a rate well beyond that which [petitioner] would have paid under his own policy[,]”
and JBN’s “refus[a]l to permit [petitioner] to acquire his own property insurance if all costs for
the force-placed insurance were reimbursed.” Petitioner also fails to argue that he presented
evidence below in support of such claims and otherwise fails to argue or point to any evidence in
the record on appeal in an effort to persuade this Court that the circuit court erred in granting
JBN’s motion for summary judgment. Thus, we conclude that the circuit court properly
adjudicated all of petitioner’s claims.

        Next, petitioner argues that he had the right to purchase the subject property for 95% of
its appraised value, as provided for in paragraph 9(d) of the Deed of Trust. It is undisputed that,
following his mother’s death, petitioner received the December 23, 2009, “Repayment Notice”
that, consistent with paragraph 9(d), advised that “[t]he debt must be paid in full; or the property
must be sold for the lesser of the debt or 95% of the appraisal value[,]” and that “[i]f we [JBN]
are not notified that one of the[se] actions . . . are being taken within 30 days, foreclosure will be
initiated by the lender . . . .” Thus, even though the notice was addressed to Ms. Forman’s estate,
petitioner, her sole surviving heir, does not dispute that he received actual notice of JBN’s efforts
to accelerate the debt incurred as a result of the reverse mortgage and that one of the options was
that the property be sold for 95% of the appraised value. Despite being directly advised of this
option, petitioner failed to act thereby waiving any right he may have had to purchase the
property for 95% of the appraised value. “‘To effect a waiver, there must be evidence which
demonstrates that a party has intentionally relinquished a known right.’” Syl. Pt. 1, in part,
Potesta v. U.S. Fid. & Guar. Co., 202 W. Va. 308, 504 S.E.2d 135 (1998) (quoting Syl. Pt. 2, in
part, Ara v. Erie Ins. Co., 182 W. Va. 266, 387 S.E.2d 320 (1989)). Though petitioner argues that

allowable on subordinate loans.



                                                  7
JBN suffered no prejudice as a result of his failure to comply with the thirty-day requirement,
“[t]here is no requirement of prejudice or detrimental reliance by the party asserting waiver.”
Potesta, 202 W. Va. at 309, 504 S.E.2d at 136.10 Thus, we find that the circuit court did not err in
granting summary judgment in favor of JBN on this issue.11

        Finally, we address petitioner’s argument that the circuit court erred in granting summary
judgment in favor of JBN without affording petitioner the typical latitude traditionally afforded
to pro se litigants. Petitioner argues that pro se pleadings should be held to a less stringent
standard than those drafted by lawyers. See In re: Gordon G., III, 216 W. Va. 33, 39 n.9, 602
S.E.2d 476, 482 n.9 (2004). Petitioner further argues that circuit courts should examine
statements in a complaint in a manner that disfavors dismissal. See Bowden v. Monroe Cty.
Comm’n, 232 W. Va. 47, 750 S.E.2d 263 (2013). Finally, petitioner argues that the circuit court
should have, sua sponte, granted leave to amend so as to afford petitioner an opportunity to better
articulate his claims because “[w]hen a litigant chooses to represent himself, it is the duty of the
trial court to insure fairness, allowing reasonable accommodations for the pro se litigant so long
as no harm is done an adverse party.” Bego v. Bego, 177 W. Va. 74, 76, 350 S.E.2d 701, 703
(1986).

       We find petitioner’s argument to be without merit. A review of petitioner’s initial
pleading and subsequent court filings does not suggest a litigant who is entirely unsophisticated

       10
          Petitioner argues that the circuit court should have concluded that JBN waived the
thirty-day requirement because, after it sent the December 23, 2009, “Repayment Notice” that
included the thirty-day time period in which to exercise one of the options set forth therein, JBN
sent a subsequent letter requesting an update on whether the property was being sold or paid off
and another letter stating that the loan must be paid in full or the keys to the subject property sent
to JBN. Petitioner fails to address or otherwise acknowledge that the Deed of Trust includes a
provision entitled “Forbearance by Lender Not a Waiver” that states that “[a]ny forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any
right or remedy.” Therefore, this argument is without merit.
       11
         In related assignments of error, petitioner argues that the circuit court erred in failing to
conclude that paragraph 9(d) is ambiguous and should apply in the event of the death of the
borrower. Petitioner also argues that, in any event, the circuit court should have concluded that
paragraph 9(d) applies in this case based upon the court’s finding that the August 8, 2009,
“Revocable Living Trust” “failed to establish a trust because the sole trustee cannot be the sole
beneficiary.” According to the circuit court, “‘[w]here the sole beneficiary is selected by the
instrument purporting to create a trust as the sole trustee, such trustee becomes the owner of the
property free of the trust, and the attempt to create the trust is considered as failed.’ 76 Am. Jur.
2d Trusts 209 (2005).” (Footnote omitted). See also W.Va. Code § 44D-4-402(a)(5) (“Except as
created by an order of the court, a trust is created only if: . . . [t]he same person is not the sole
trustee and sole beneficiary.”). Petitioner argues that this effective transfer of the subject
property to him, and not Ms. Forman’s death, triggered the acceleration of the loan balance such
that, under paragraph 9(d), he had the right to purchase the property for 95% of its appraised
value. Given our holding that petitioner waived the right to purchase the subject property for
95% of the appraised value, we need not address these assignments of error.


                                                  8

or unknowledgeable. Petitioner participated in close to a year of discovery, including motions to
compel, and had sufficient opportunity to present evidence in support of his claims. The circuit
court liberally construed petitioner’s initial pleading as the complaint in this matter and as a
request for a permanent injunction. While this Court has recognized that “[c]ases should be
decided on the merits, and to that end, justice is served by reasonably accommodating all parties,
whether represented by counsel or not[,]” we have also cautioned that the court must not
overlook the rules to the prejudice of any party and, “ultimately, the pro se litigant must bear the
responsibility and accept the consequences of any mistakes and errors.” Blair v. Maynard, 174
W. Va. 247, 253, 324 S.E.2d 391, 396 (1984). In response to JBN’s properly supported motion
for summary judgment and evidence that there was no genuine issue of material fact, we find
that petitioner failed to carry his burden of either rehabilitating the evidence attacked by JBN,
producing additional evidence showing that a genuine issue for trial exists, or submitting an
affidavit explaining why further discovery is necessary, as provided by Rule 56(f) of the West
Virginia Rules of Civil Procedure. See Williams, 194 W. Va. at 56, 459 S.E.2d at 333, syl. pt. 3.
Therefore, the circuit court properly granted summary judgment in favor of JBN.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: June 8, 2018

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Allen H. Loughry II
Justice Elizabeth D. Walker

DISSENTING:

Justice Robin Jean Davis
Justice Menis E. Ketchum




                                                 9